Citation Nr: 1101273	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as bipolar disorder.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1993 to February 
1995 and from February 1998 to October 2001.  He also has 3 years 
and 11 months of unconfirmed service.  

This matter is on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This case was remanded by the Board in December 2007 and July 
2009 for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

Specifically, in a July 2010 letter, the Veteran requested that a 
Board hearing be provided with the travel section at his local 
RO.  A veteran has a right to a hearing before the issuance of a 
Board decision.  38 C.F.R. §§ 3.103 (2010).  In this case, the 
Veteran's correspondence in July 2010 requesting a travel board 
hearing was timely submitted, and he should be scheduled for 
hearing before the Board at the RO facility.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304 (2010).  



(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the RO 
in accordance with 38 C.F.R. § 20.704.  
Notice of the hearing should be mailed to his 
known address of record and to his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


